Citation Nr: 1730242	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.  

2.  Entitlement to a rating in excess of 20 percent for right sacroiliac sprain.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from November 1990 to October 27, 2000, and in the Coast Guard from October 31, 2000 to August 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the May 2010 rating decision, the RO continued the currently assigned 30 percent rating for migraine headaches.  In the August 2010 rating decision, the RO effectuated a reduction of rating, from 20 percent to 10 percent, for the right sacroiliac sprain, effective November 1, 2010.  The Veteran appealed for a higher rating for migraine headaches, and for a rating restoration (and higher rating) for the sacroiliac sprain.  In an October 2012 Decision Review Office decision, the RO restored the 20 percent rating for the right sacroiliac sprain, but the Veteran continued her appeal for a rating higher than 20 percent for the low back disability.  In July 2016 a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is associated with the claims file.  

The TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the Veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, at the July 2016 hearing, the Veteran asserted that she was not able to obtain a job due to her service-connected disabilities.  

The issue of service connection for a mental disorder as secondary to a service-connected disability has been raised by the Veteran (see her hearing testimony), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As was noted above, a TDIU claim is part of an increased rating claim when such claim is raised by the record, as is the case at present.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the RO should ensure that the claim has been developed properly, to include sending a VCAA letter and considering whether a VA examination is necessary to decide the claim.

As to the rating claims pertaining to migraine headaches and right sacroiliac sprain, the hearing testimony and the medical evidence of record suggest that the Veteran's service-connected headaches and lower back disability may have worsened.  She last underwent VA examinations in September 2009 for the headaches and in November 2009 for the spine.  Since then, she has received ongoing treatment including physical therapy and chiropractic treatment.  At her hearing in July 2016, the Veteran indicated that her private physician, Dr. Sharma, recommended additional back surgery.  She also testified that she exhausted her sick and personal leave at work on account of her disabilities, and that she ultimately left her accounting job due to her back disability.  Given the evidence that strongly suggests a material change in the Veteran's conditions and the VA's duty to assist the Veteran in obtaining evidence adequate to decide the claims, additional examinations are warranted.  38 C.F.R. § 3.159(c)(4), 3.327.  

A review of the claims file shows that following the hearing, VA sought and received additional private and VA evidence of medical treatment.  However, it is not clear whether all the relevant evidence has been obtained.  For example, records from Dr. Sharma and Dr. Inge have not been associated with the file.  Therefore, prior to the examinations, the AOJ should ensure that all available records of VA and private treatment of the Veteran's headache and low back disabilities have been associated with the record.
  
The record also reflects that the Veteran has applied for benefits from the Social Security Administration (SSA).  In April 2008, SSA requested VA to furnish records from the claims file, and VA responded to the request, but it does not appear that the RO has sought to obtain any SSA records, which may be relevant to the claim on appeal.  Therefore, the RO should request records of the Veteran pertaining to a claim and award of any SSA disability benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a TDIU rating, to include requesting the Veteran to complete a TDIU application.  The AOJ should send the Veteran a VCAA letter and determine whether a VA examination is necessary to determine functional impairment related solely to her service-connected disabilities and indicate how that impairment impacts on both physical and sedentary types of employment, irrespective of age.  If an examination is deemed necessary, the AOJ should arrange for one.

2.  The AOJ should associate with the claims file all updated records of private and VA evaluations and treatment that the Veteran has received for her migraine headache and low back disabilities, as identified by the Veteran, to include those from Dr. Sharma and Dr. Inge.  

3.  The AOJ should secure from the SSA all records pertaining to the Veteran's application for SSA disability benefits, including all records considered in rendering partially favorable and/or fully favorable determinations.  If the records are unavailable because they have been irretrievably lost or destroyed, it should be so certified for the record (along with an explanation for their unavailability).

4.  The AOJ should arrange for a VA neurological examination of the Veteran to determine the current level of severity of her service-connected migraine headaches.  The claims file must be made available to and reviewed by the examiner.  After examining the Veteran and reviewing the hearing transcript of July 2016, the examiner should comment upon whether the Veteran's migraines are frequent, completely prostrating, and prolonged, and whether they are of such severity as to result in severe economic inadaptability.

The examiner should also specifically describe the Veteran's functional and industrial impairment caused by the service-connected migraine headache disability, and furnish an assessment (without consideration of her age and any nonservice-connected disabilities) as to the types of activities she would be able to participate in from a medical standpoint, if any, and the types of activities that would be precluded by her service-connected migraine headache disability.

All opinions must include rationale.

5.  The AOJ should arrange for a VA spine examination of the Veteran to determine the current level of severity of her service-connected right sacroiliac sprain.  The claims file must be made available to and reviewed by the examiner.  

The examiner should ensure all necessary testing is completed, including range-of-motion testing, and address whether there is additional loss of function and pain on motion (per DeLuca v. Brown, 8 Vet. App. 202 (1995)).  Specifically, the examiner is requested to review the hearing transcript of July 2016 and address the following: 

 (a).  Provide the results of both active range of motion studies and passive range of motion studies, on initial testing and repetitive use testing, as well as the point at which painful motion begins, as objectively observed, for both active and passive motion on initial and repetitive use testing; 

 (b).  Describe in detail the presence of any weakened movement, excess fatigability, or incoordination, and such determination should be expressed in terms of the actual degree of additional range of motion loss or the functional equivalent of additional range of motion loss; 

 (c).  Note whether low back pain could significantly limit functional ability during flare-ups or when the low back is used repeatedly over a period of time, and such determination should be expressed in terms of the degree of additional range of motion loss or the functional equivalent of additional range of motion loss; and 

 (d).  Describe the Veteran's functional impairment from his service-connected right sacroiliac sprain and furnish an assessment (without consideration of her age and any nonservice-connected disabilities) as to the types of activities she would be able to participate in and those that would be precluded by the disability, from a medical standpoint.

All opinions must include rationale.

6.  After completion of the foregoing, the AOJ should readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and her agent opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

